Citation Nr: 9930866	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a lumbar 
spine disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1983 to 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which increased the veteran's 
disability rating for his service-connected lumbar spine 
disability from 10 percent to 20 percent. 

During the pendency of this appeal, a January 1996 RO 
determination increased the veteran's disability rating for 
his service-connected lumbar spine disability from 20 percent 
to 40 percent.  Inasmuch as the veteran has continued to 
express dissatisfaction with this disability rating, has 
otherwise not withdrawn his appeal, and in light of the fact 
that the maximum schedular disability rating has not been 
assigned to date, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
not manifested by more than severe symptoms of intervertebral 
disc syndrome, characterized by recurring attacks with 
intermittent relief.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
40 percent for the veteran's service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (formerly the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: service medical records; VA 
examination reports, radiology reports and clinical records; 
private medical records; and the veteran's written 
statements.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Pursuant to a February 1988 RO rating decision, the veteran 
was initially granted service connection for a lumbar spine 
disability and assigned a 10 percent disability rating, 
effective July 1987.  In accordance with a May 1994 rating 
decision, the veteran's disability rating was increased to 20 
percent, effective August 1994.  As previously noted, the 
veteran's disability was increased to 40 percent, effective 
August 1994, pursuant to a January 1996 RO determination.  
The 40 percent disability rating has remained in effect ever 
since. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999)

A September 1994 VA examination report noted the veteran's 
complaints of pain in the low back, with radiation of pain 
down the legs, which is aggravated by weather changes and 
certain activities.  Objectively, palpation resulted in a 
right paravertebral spasm, there was tenderness over the 
lumbosacral area, and there was spasm on range of motion 
testing.  Range of motion measurements demonstrated he could 
flex to 50 degrees with pain, extend to 5 degrees, and 
lateral bending and rotation was to 15 degrees on the right 
and left.  Straight leg raising was to 30 degrees 
bilaterally, with back pain.  The impression included 
"degenerative joint disease of the lumbar spine with 
radiculopathy symptomatic."

A July 1995 private examination report prepared by a private 
physician, Neal D. Perry, D.C., stated that the veteran 
appeared to be in mild distress and had noticeable difficulty 
with gait.  Tenderness and myospasm was elicited upon 
palpation to the lumbar region.  Range of motion studies were 
as follows:  flexion to 75 degrees; extension to 5 degrees; 
left and right rotation to 10 degrees; and left and right 
flexion to 5 degrees.  It was noted that all of these 
maneuvers were associated with pain, myospasm, and sedentary 
inflexibility.  Goldthwaite's sign was positive.  The 
strength of all the muscle groups tested were less than 
normal, noted as being able to hold out against gravity on 
the left side and able to resist against pressure on the 
right.  Radiological studies were noted to show ankylosis and 
a narrowing of the L5/S1 intervertebral disc space, and an 
eccentric rotation of the left sacroiliac joint along with 
sectional (lumbar) towering of the lumbar spine to the right.  
The diagnostic impressions were as follows: chronic, severe 
lumbosacral strain; intervertebral disc syndrome with 
narrowing of the L5/S1 interspace, with ankylosis; and 
subluxation of the left sacroiliac joint with posterior 
eccentric rotation of the left ilium.  Dr. Perry further 
stated that "[d]ue to a structural weakening of the spinal 
column, traumatically induced, [the veteran] can anticipate 
future recurrence of the pain in the thoracic and lumbar 
regions from time to time..."  In addition, Dr. Perry also 
directly referenced 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
and opined that the veteran's disability warranted a 40 
percent disability.  

A September 1995 letter from Dr. Perry entitled "Rebuttal 
Report", opined that the veteran's symptoms had "met more 
that the burden of proof set out by section 5295, in order to 
be qualified for a 40 [percent] disability rating under this 
section." 

An October 1995 VA examination report noted that the examiner 
had previously examined the veteran and that he continued to 
complain of low back pain, with the pain intermittently 
radiating down to the left foot, without neurological 
deficit, however.  The veteran also complained that his 
physical activity had been markedly limited, that he could 
not stay in one position too long, and that he had trouble 
sleeping because of pain.  Objectively, the veteran walked 
stiffly, slightly flexing his trunk in a forward position.  
He complained of tenderness to punch over the low lumbosacral 
vertebra, but no paravertebral spasm was palpated.  Marked 
limitation of motion of the lumbosacral spine was evident 
because of pain.  He could not hyperextend beyond the neutral 
position, forward flexion was limited to 30 degrees, while 
bilateral lateral flexion and rotation were to 15 degrees.  
Pain was complained of with any motion.  Although there was 
no sciatic notch tenderness, straight leg raising was 
positive on the left.  Neurologically he was found to be 
normal.  The impression was history of old back injury, 
symptomatic, with limitation of motion of the lumbosacral 
spine, and symptoms of left nerve root irritation but no 
neurological deficits found.  A contemporaneous VA radiology 
report revealed an impression of broad based disc bulging at 
the L4-5 and L5-S1 level, which slightly compresses the 
thecal sac but does not impinge upon the nerve roots.  A few 
very small calcifications are identified within the L5-S1 
disc bulge, posteriorly.  

A private physician, Ronald E. Woosley, M.D., prepared a 
November 1996 letter and accompanying examination report.  It 
was noted that the veteran lost no time at work as a 
custodian except for that needed to be seen by doctors.  It 
was further noted that the veteran continued to have 
intermittent difficulty with pain in the lower back that 
radiates into the left groin and into the testicle area at 
times.  The pain will also radiate into the anterior aspect 
of the left leg, occasionally down the whole leg with 
parasthesias into the anterior part of the leg just above the 
knee.  The veteran was observed to move about without any 
difficulty.  An examination of the spine revealed no osseous 
or cutaneous abnormalities and range of motion was full, 
although there was tenderness to palpation in the lower 
lumbar region.  Left hip flexion and straight leg raising 
elicited pain in the lateral lower back, but there was no 
radicular like pain.  Neurologically there was no weakness, 
although he did show "a little bit of giveaway on the left 
side."  Sensation was intact in all modalities.  Dr. Woosley 
reviewed a recent magnetic resonance imaging report (MRI), 
which evidenced a herniated disc at L4-5 on the left with 
extension into the neural foramen to some degree without 
nerve compression, but with some narrowing of the neural 
foramen.  It was opined that based on these findings, the 
veteran may have lumbar radiculopathy, particularly with 
regard to L4 involvement.   

A December 1996 VA examination report recounted the veteran's 
continued complaints of low back pain and resulting 
limitation of daily activities.  The veteran's gait and 
posture were observed to be normal, but a backbrace was being 
worn.  There was marked tenderness to punch in the low 
lumbosacral vertebra, but there was no paravertebral spasm or 
tenderness.  There was limitation of motion of the 
lumbosacral spine secondary to expressed pain with forward 
flexion limited to 20 degrees, hyperextension to 30 degrees, 
and left and right lateral flexion to 30 degrees, although 
the veteran complained of pain on any motion.  Straight leg 
raising was negative, bilaterally.  The examiner reported no 
evidence of any neurological loss in the lower extremities, 
with sensory modalities, motor functions, and reflexes 
intact.  The impression was chronic lumbosacral strain, with 
limitation of motion of the lumbosacral spine and symptoms of 
left nerve root irritation, but no neurological deficits 
found.

A January 1997 VA electromyogram/nerve conduction studies 
(EMG/NCV) was normal, without evidence of any neuropathy or 
radiculopathy, although it was noted that a normal EMG does 
not exclude the possibility of root compression.  

A January 1998 VA examination report recounted the veteran's 
history of symptomatology concerning his low back, and his 
current complaints.  The examiner noted that the veteran's 
symptoms of left sciatica have resolved.  The veteran had a 
normal gait and weightbearing on the lower extremities.  He 
complained of tenderness - even to light touch - over the 
lumbosacral vertebra and paravertebral muscles, and he did 
have some mild muscle spasm of the lumbar paravertebral 
musculature.  The veteran had rather marked limitation of 
motion of the lumbosacral spine due to pain, as he could not 
hyperextend beyond the neutral position, had forward flexion 
to 60 degrees, and lateral flexion and rotation on both sides 
to 30 degrees.  He did not have sciatic notch tenderness, 
straight leg raising was negative bilaterally, and he was 
neurologically normal in the lower extremities.  The 
impression was chronic lumbosacral strain, symptomatic, with 
limitation of motion; functional loss is secondary only to 
pain, which is usually mild to moderate, with intermittent 
episodes two to three times a month of moderately severe 
functional loss due to pain.  A contemporary VA radiology 
report  revealed an impression of mild narrowing at L4-L5 and 
L5-S1, consistent with early degenerative disc disease.  

There are also various VA treatment records dated in February 
1994 and August 1996 showing the veteran was seen for 
symptoms associated with his service-connected lumbar spine 
disability.  

The remaining evidence consists of the veteran's variously 
dated written statements, which contend that his symptoms of 
pain and discomfort are constantly severe and pronounced. 

The veteran's lumbar spine disability is currently rated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, for lumbosacral strain, which may be assigned when the 
condition is severe with a listing of the whole spine to the 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility or forced 
motion.  As 40 percent is the maximum schedular rating 
allowed pursuant to Diagnostic Code 5295, a higher disability 
rating under this code is precluded. 

Similarly, although the medical evidence also demonstrates 
that the veteran suffers from severe limitation of motion of 
the lumbar spine, the maximum disability rating permitted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for severe 
limitation of motion of the lumbar spine, is 40 percent.

However, as the medical evidence demonstrates that veteran's 
lumbar spine disability also manifests certain symptomatology 
consistent with intervertebral disc syndrome, the veteran's 
disability is also rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which provides the guidelines for evaluating 
intervertebral disc syndrome.  A 60 percent rating is 
appropriate for pronounced symptoms, characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is appropriate for severe symptoms, 
characterized by recurring attacks with intermittent relief.  

Although veteran claims his symptoms are constant and 
pronounced, the medical evidence shows that the severity of 
his symptoms, particularly with regard to symptomatology 
associated with intervertebral disc syndrome, only 
intermittently become severe.  Indeed, the most recent VA 
examination report revealed that there was a lack of 
symptomatology related to sciatic neuropathy or other 
neurological findings.  And although the prior medical 
history does show that the veteran has had some bouts of 
sciatica or radiculopathy down the left side, objective 
observation of other neurological findings such as tingling, 
numbness, or absent ankle jerk do not appear in the record, 
even though specific tests were regularly employed to detect 
such manifestations.  Moreover, the medical record 
consistently reflects that the veteran's symptoms of pain and 
discomfort would vary and only become exacerbated from time 
to time.  In fact, the most recent VA examination report 
characterized the veteran's overall functional loss due to 
pain as usually mild to moderate, with intermittent episodes, 
two to three times a month, of moderately severe functional 
loss due to pain. 

Therefore, the Board concludes that the disability picture 
presented by the veteran satisfies the criteria for 40 
percent disability rating under Code 5295, as it does under 
5293, but falls well short of meeting the criteria for 60 
percent.  The severity of the neurological findings or 
manifestations are not what one might consider as pronounced 
as contrasted with severe.

The Board has also considered Diagnostic Code 5289, which is 
used for rating ankylosis of the lumbar spine.  Under this 
regulation, a 50 percent disability rating is for application 
when there is unfavorable ankylosis, while a 40 percent 
disability rating is applicable for favorable ankylosis.  
Although Dr. Perry's July 1995 examination report indicates 
the veteran has some ankylosis, without referring to such 
ankylosis as favorable or unfavorable, the medical evidence, 
as a whole, is not indicative of a finding for unfavorable 
ankylosis.  Therefore, increasing the veteran's disability 
rating on the basis of unfavorable ankylosis is unwarranted.  

In reaching this decision, the Board acknowledges that where 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in addition to the schedular criteria.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Although there is objective 
evidence of incoordination, excess fatigability, and painful 
movement, the 40 percent rating clearly covers the findings 
and pathology in the veteran's case.  Indeed, with out them, 
there is substantial doubt that a 40 percent rating would be 
applicable.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Therefore, the Board concludes that a disability in 
excess of 40 percent is not warranted.

The Board has also considered the history of the veteran's 
disabilities, as well as the current clinical manifestations 
and the effect this disability may have on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  In 
addition, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran as 
required by the holding of Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).  The Board, as did the RO, 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran's lumbar spine disability has 
not resulted in marked interference with his employment, nor 
have frequent periods of hospitalization been necessary.  
Therefore, the criteria required for submission concerning 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a lumbar spine disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

